JS 44 (Rev. 10/20)

purpose of initiating the civil docket sheet

I. (a) PLAINTIFFS

ARCARE, INC., on behalf of itself and all others similarly

situated

(b) County of Residence of First Listed Plaintiff

Case 2:21-cv-00953¢3P WL ROOAMER SHBIETO3/01/21 Page 1 of 21

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

Woodruff, AR
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

KENNETH J. GRUNFELD, ESQUIRE, 1835 Market

Street, Suite 2900 Phila, PA 19103 Tel: (215) 985-9177

 

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS
ITF PHARMA, INC.

County of Residence of First Listed Defendant Chester. PA

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (/f Known)

 

 

Il. BASIS OF JURISDICTION (Place an "X” in One Box Only)

| | U.S. Government
Plaintiff
| 2 U.S. Government

Defendant

[x]3 Federal Question
(U.S. Government Not a Party)

[_]4 Diversity
(indicate Citizenship of Parties in Item [1)

 

IV. NATURE OF SUIT (Place an “X” in One Box Only)

III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif

(For Diversity Cases Only) and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State | 1 | 1 Incorporated or Principal Place | 4 [x] 4
of Business In This State
Citizen of Another State | 2 | 2 Incorporated and Principal Place [x] 5 LE} 5
of Business In Another State
Citizen or Subject of a CT] 3 | 3 Foreign Nation | 6 CI 6

Foreign Country

Click here for: Nature of Suit Code Descriptions.

 

 

 

 

 

 

 

 

| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC [58 375 False Claims Act
120 Marine 310 Airplane CJ 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability Cc 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Jajury 820 Copyrights 430 Banks and Banking
151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability | 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability il 840 Trademark Corrupt Organizations
[] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR ] 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
| 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act |} 485 Telephone Consumer
|_| 190 Other Contract Product Liability [_] 380 Other Personal |_]720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury | 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Sccurities/Commoditics/

362 Personal Injury -
Medical Malpractice

Product Liability

 

REAL PROPERTY

CIVIL RIGHTS

PRISONER PETITIONS

H

751 Family and Medical
Leave Act

790 Other Labor Litigation

 

210 Land Condemnation
90 Foreclosure
fi Rent Lease & Ejectment
240 Torts to Land
245 Tort Product Liability
B 290 All Other Real Property

 

440 Other Civil Rights

441 Voting

442 Employment

443 Housing/
Accommodations

445 Amer. w/Disabilitics -
Employment

446 Aimer, w/Disabilities -
Other

448 Education

-

 

Habeas Corpus:

| 463 Alicn Detaince

Hl 510 Motions to Vacate

Sentence

| 530 General

| 535 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of

 

Confinement

791 Employee Retirement

863 DIWC/DIWW (405(g))
864 SSID Title XVI

[| 865 RSI (405(g))

Exchange
| | 890 Other Statutory Actions
|| 891 Agricultural Acts
893 Environmental Matters

 

 

 

 

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

Income Sccurity Act FEDERAL TAX SUITS 895 Freedom of Information
{| 870 Taxes (U.S. Plaintiff Act
or Defendant) 896 Arbitration
{| 871 IRS—Third Party - 899 Administrative Procedure
IMMIGRATION 26 USC 7609 Act/Review or Appeal of

Agency Decision
|| 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an "X” in One Box Only)

x] 1 Original 2

Proceeding

Removed from 3
State Court

Remanded from
Appellate Court

im 4 Reinstated or CO 5 Transferred from
Another District
(specifi)

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

Reopened

Transfer

6 Multidistrict
Litigation -

oO 8 Multidistrict
Litigation -
Direct File

VI. CAUSE OF ACTION

47 U.S.C. § 227 and 47 C.F.R. § 64.1200
Brief description of cause:

 

Violation of the Telephone Consumer Protection Act

 

 

 

 

 

VII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cy.P. Greater than $5 million JURY DEMAND: [x]¥es [JNo
VIIL RELATED CASE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER
DATE SIGNATUR ATTORNEY OF RECORD —
03/01/2021 Lo
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 2:21-cv-O0953UDVED SIACHRATRICFPOYRB/01/21 Page 2 of 21
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: ARcare Corporate Headquarters 119 S 2nd St, Augusta, AR 72006

 

afeuaaietuden. ITE PHARMA, INC., 850 Cassatt Rd #350, Berwyn, PA 19312

 

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

 

 

 

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No |
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes | No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se crvil rights Yes No |

 

 

 

 

case filed by the same individual?

I certify that, to my knowledge, the within case C1 is / (1 is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE Must sign here
Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL; (Place a V in one category only)
Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

FELA Airplane Personal Injury

Jones Act-Personal Injury Assault, Defamation

Antitrust Marine Personal Injury

Patent Motor Vehicle Personal Injury
Labor-Management Relations Other Personal Injury (Please specify):
Civil Rights Products Liability

Habeas Corpus Products Liability - Asbestos
Securities Act(s) Cases . All other Diversity Cases
Social Security Review Cases (Please specify):

DOOOOOOOOO »

 

— ©

All other Federal Question Cases
(Please specify): TCPA

MOOOOOOOOOO *

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, , counsel of record or pro se plaintiff, do hereby certify:

 

 

Y Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

| Relief other than monetary damages is sought.

DATE: 03/01/2021 FF thant 84121

Uittorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de nove will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)
Case 2:21-cv-00953-JDW Document1 Filed 03/01/21 Page 3 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ARCARE, INC., on behalf of itself and all | Case No.: TO BE ASSIGNED
others similarly situated,

Plaintiff,
CLASS ACTION COMPLAINT
Vv.

ITF PHARMA, INC.,
DEMAND FOR JURY TRIAL

Defendant.

 

 

Plaintiff ARcare, Inc. (‘Plaintiff’), on behalf of itself and all others similarly situated,
brings this Complaint against ITF Pharma, Inc. (“ITF” or “Defendant”), for violations of the
Telephone Consumer Protection Act. Plaintiff seeks certification of its claims against Defendant
as a class action. In support, Plaintiff states as follows:

INTRODUCTION

1, This case challenges Defendant’s policy and practice of faxing unsolicited
advertisements. In or around April 2020, Defendant faxed an unsolicited and unwanted
advertisement to Plaintiff which is attached as Exhibit A.

2. Congress enacted the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §
227, to regulate the fast-growing expansion of the telemarking industry. As is pertinent here, the
TCPA and its implementing regulations prohibit persons within the United States from sending
unsolicited advertisements via fax.

3, Junk faxes disrupt recipients’ peace; drain recipients’ paper, ink, and toner; and
cause recipients tangible damages. Junk faxes also cause recipients to waste valuable time

retrieving and discerning the purpose of the faxes, prevent fax machines from receiving and
Case 2:21-cv-00953-JDW Document1 Filed 03/01/21 Page 4 of 21

sending authorized faxes, and cause undue wear and tear on recipients’ fax machines. Plaintiff
offers clinical and pharmaceutical services and must use its fax machine to receive
communications about patients, including vital information such as prescriptions and insurance
information. That purpose is impeded when Plaintiff's fax machine is invaded by junk faxes. As
recognized by Congress in enacting the TCPA, junk faxes are a significant problem interfering
with modern commerce. As discussed below, this is particularly true for healthcare providers like
ARcare, which still rely significantly on faxes to communicate vital information about patients
such as prescriptions and insurance information.

4. ARcare is a healthcare, provider that was established in 1986. ARcare provides
medical and pharmacy services through its more than thirty locations, which are primarily in rural
areas in Arkansas. ARcare operates family practices, specialized medical care such as cardiology
and chronic disease treatment, dental practices, and pharmacies. As a medical provider, ARcare
relies upon fax machines to operate and provide services to its patients. ARcare conservatively
estimates that it receives several thousand unwanted and unsolicited faxes each year. ARcare must
wade through dozens of unsolicited faxes from pharmaceutical and other companies selling their
products to find vital incoming faxes, such as prescription refills and insurance authorizations. It
was this harm that Congress recognized in passing the Telephone Consumer Protection Act, 47

U.S.C. § 227 (“TCPA”).!

 

| “Unsolicited advertising is beginning to clog fax lines, restricting the owners’ ability to use their
machines for the purposes they originally bought them for and generating operating costs the users
can't control. Unlike junk mail, which can be discarded, or solicitation phone calls, which can be
refused or hung up, junk fax ties up the recipient’s line until it has been received and printed. The
recipient’s machine is unavailable for business and he or she incurs the high cost for supplies
before knowing whether the message is either wanted or needed.” 135 Cong. Rec. E 1462 (May 2,
1989, statement of Rep. Edward Markey, 101 Cong.) Representative Markey further testified: “To
quote an article from the Washington Post, ‘receiving junk fax is like getting junk mail with
postage due.’ Succinctly put, using a facsimile machine to send unsolicited advertising not only

2
Case 2:21-cv-00953-JDW Document1 Filed 03/01/21 Page 5 of 21

5. The TCPA provides a private right of action and statutory damages of $500 per
violation, which may be trebled when the violation is willing or knowing.

6. On behalf of itself and all others similarly situated, Plaintiff brings this case under
the TCPA to recover declaratory relief, damages for violations of the TCPA, and an injunction
prohibiting Defendant from future TCPA violations.

JURISDICTION AND VENUE

7. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
1331 as the claims alleged herein arise under the Telephone Consumer Protection Act, 47 U.S.C.

§ 277.
8. This Court has general personal jurisdiction over Defendant because its principal

place of business is in Berwyn, Pennsylvania.
9. Venue in this district is proper because it is where Defendant’s principal place of

business is located.

PARTIES
10. Plaintiff ARcare is an Arkansas non-profit corporation located in Augusta,
Arkansas.
11. Defendant is a corporation formed under the laws of the State of Delaware and

which has its principal place of business in Berwyn, Pennsylvania. Defendant describes itself as
having a “main emphasis . . . on sales and marketing of neurology, women’s health and urology
»2 JTF has two divisions, Womens Choice Pharmaceuticals and Edwards

products.

Pharmaceuticals. Via its Womens Choice Pharmaceuticals division, ITF sells a variety of

 

shifts costs from the advertiser to the recipient, but keeps an important business machine from
being used for its intended purpose.” 136 Cong. R. H 5818 (July 30, 1990), 101° Cong. 2" Sess.,
statement of Rep. Markey, p. 5).

2 https://itfpharma.com/what-we-do/ (last visited 2/25/2021).

3
Case 2:21-cv-00953-JDW Document1 Filed 03/01/21 Page 6 of 21

prescription drugs including NestabsONE, NestabsDHA, Nestabs, Irospan 24/6, Urogesic Blue,
Fem PH and ProCort.
FACTS

12. | Onoraround April 24, 2020, Defendant sent a three-page unsolicited advertisement
to Plaintiff's ink-and-paper facsimile machine located in Arkansas. The fax advertised the
commercial availability of Defendant’s products, NestabsONE, NestabsDHA, Nestabs, Irospan
24/6, Urogesic Blue, Fem pH, and ProCort (collectively, the “Products”). A copy of this facsimile
is attached hereto and marked as Exhibit A.

13. The first page of the fax is a letter on ITF Pharma letterhead addressed “To all
pharmacist, pharmacy techs and staff:” The faxed letter states:

e “Asa healthcare professional who treats people with conditions addressed by our
product portfolio, ITF knows that you are committed to providing your patients
with the highest standard of care during this viral outbreak.”

e “ITF Pharma is dedicated to providing support and services for patients. Our
portfolio of products will continue to be available at local pharmacies and
wholesalers.”

e “Attached to this fax are copies of the vouchers your patients receive from their
medical providers or download from our website at www.wepharma.com. The
coupons on this attachment are for you to keep and run as a secondary on your
patient prescriptions. The numbers are universal and can be used for all of your
patients and have unlimited refills.”

e “Your insured covered patients can receive up to 30 Urogesic Blue tablets for no

more than $30 with the coupon. Your cash pay patients will pay $50 for the same
Case 2:21-cv-00953-JDW Document1 Filed 03/01/21 Page 7 of 21

30 tabs. Procort is $50 for a 60 gram tube for your insured covered patients and $75
for cash payers. FemPH is $35 for a 50 gram tube for insured covered and $50 for
cash pay.”
e “Ifyou have any questions please do to (sic) hesitate to reach out to me.”
Ex. A.

14. This letter was signed by Scott Kennedy, and includes an email address, phone
number and a link to the website www.wepharma.com. Based upon information and belief, Scott
Kennedy is a Sales Representative at ITF Pharma/Women’s Choice Pharmaceuticals. See Exhibit
B, a LinkedIn profile of Scott Kennedy. Mr. Kennedy describes himself and his job as:

I am a growth-focused and service-oriented Sales Representative
with expertise in developing sales strategies, presenting products in
a competitive manner, and building brand trust to achieve high
business retention. I centralize focus on obtaining high conversion
rates, upselling, and adding value to customer purchases. I am a
clear communicator able to conduct consultations, identify
customers’ needs, and connect them with quality products. I am also
skilled in tracking revenue growth, planning territory routes,
drafting documentation, and utilizing solutions-based problem-
solving.
Ex. B.

15. Page two of the fax is a “Pharmacy Fact Sheet” which describes the like, kind and
quality of the various drugs offered for sale by ITF. It includes product logos, production
information, and the manner in which the product is supplied (i.e. carton contains 4 blister cards
containing 30 tables (24 light blue tablets and 6 white tablets)).

16. Page three of the fax attaches coupons for ITF products and states, “Pay No More
Than $30” for Urogesic Blue; “Instant Savings Pay No More than $50” for ProCort; “INSTANT
SAVINGS” and “Pay No More Than $35” for NestabsDHA, Nestabs, NestabsONE, FemPH and

lrospan 24/6.
Case 2:21-cv-00953-JDW Document1 Filed 03/01/21 Page 8 of 21

17, Upon information and belief, Plaintiff has received multiple fax advertisements
from Defendant similar to Exhibit A. The majority of junk faxes received by ARcare, similar to
those received by all Class Members, are immediately thrown into the trash. Accordingly, not all
faxes received by ARcare during the statutory period have been retained. Exhibit A is similar to
these additional faxes, because upon information and belief, Defendant sent additional unsolicited
faxes advertising its products but not necessarily these exact faxes.

18. The TCPA defines an “advertisement” as “any material advertising the commercial
availability or quality of any property, goods, or services.” 47 U.S.C. § 227(a)(5); see also 47
C.F.R. § 64.1200(£)(1) (providing “[t]he term advertisement means any material advertising the
commercial availability or quality of any property, goods, or services.”). “A fax is an
advertisement as long as some portion of the fax advertises the commercial availability of a good
or service.” KHS Corp. v. Singer Fin. Corp., 376 F. Supp. 3d 524, 528 (E.D. Pa. 2019). Expanding
on these definitions, the FCC has stated that “[o]ffers for free goods or services that are part of an
overall marketing campaign to sell property, goods, or services constitute ‘advertising the
commercial availability or quality of any property, goods, or services.’” Rules & Regulations
Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Red. 14014 at { 140 (July
3, 2003).

19. The Third Circuit has ruled that a fax can be construed as an advertisement if it
encourages the recipient to use the product more, even where the recipient does not generally
purchase the product advertised. In determining the parameters of what is and isn’t an
advertisement under the TCPA, the court contemplated this type of scenario: “A classic example

would be a fax encouraging doctors to prescribe a certain drug more often, even though patients
Case 2:21-cv-00953-JDW Document1 Filed 03/01/21 Page 9 of 21

not doctors normally purchase drugs.” Robert Mauthe, M.D., P.C. v. Nat'l Imaging Assocs., 767
Fed. Appx. 246, 250 n.3 (3d Cir. 2019).

20. Defendant did not have Plaintiffs prior express invitation or permission to send
advertisements to Plaintiff's fax machine.

CLASS ALLEGATIONS

21. In accordance with Fed R. Civ. P. 23(b)(3), Plaintiff brings this action on behalf of
the following class of persons (the “Class”):

All persons and entities who held telephone numbers that received
one or more telephone facsimile transmissions that promoted the
commercial availability or quality of property, goods, or services
offered by ITF Pharma, Inc.

22. Plaintiff reserves the right to modify or amend the definition of the proposed Class
before the Court determines whether certification is proper, as more information is gleaned in
discovery.

23. Excluded from the Class are Defendant, any parent, subsidiary, affiliate, or
controlled person of Defendant, as well as the officers, directors, agents, servants, or employees
of Defendant and the immediate family members of any such person. Also excluded are any judge
who may preside over this case and any attorneys representing Plaintiff or the Class.

24, Numerosity. The Members of the Class are so numerous that joinder is impractical.
Upon information and belief, Defendant has sent illegal fax advertisements to hundreds if not
thousands of other recipients.

25. Commonality. Common questions of law and fact apply to the claims of all Class

Members and include (but are not limited to) the following:

(a) Whether Defendant sent faxes advertising the commercial availability of
property, goods, or services;
Case 2:21-cv-00953-JDW Document 1 Filed 03/01/21 Page 10 of 21

(b) The manner and method Defendant used to compile or obtain the list of fax
numbers to which it sent Exhibit A as well as other fax advertisements;

(c) Whether Defendant faxed advertisements without first obtaining the
recipient’s prior express permission or invitation;

(d) Whether Defendant sent the fax advertisements knowingly or willfully;
(e) Whether Defendant violated 47 U.S.C. § 227;

(f) Whether Plaintiff and the other Class Members are entitled to actual and/or
statutory damages;

(g) Whether the Court should award treble damages; and

(h) Whether Plaintiff and the other Class Members are entitled to declaratory,
injunctive, and/or other equitable relief.

26.  Typicality. Plaintiffs claims are typical of the claims of all Class Members.
Plaintiff received an unsolicited fax advertisement from Defendant during the Class Period.
Plaintiff makes the same claims that it makes for the Class Members and seeks the same relief that
it seeks for the Class Members. Defendant has acted in the same manner toward Plaintiff and all
Class Members.

27. Fair and Adequate Representation. Plaintiff will fairly and adequately represent and
protect the interests of the Class. It is interested in this matter, has no conflicts, and has retained
experienced class counsel to represent the Class. Counsel for plaintiffs have agreed, consistent
with the Pennsylvania Rules of Professional Conduct, specifically Rule 1.8(e)(1), to advance the
court costs and expenses of litigation on their behalf, contingent on the outcome of this litigation.

28. Predominance and Superiority. For the following reasons, common questions of
law and fact predominate, and a class action is superior to other methods of adjudication:

(a) Proof of Plaintiff's claims will also prove the claims of the Class without
the need for separate or individualized proceedings;

(b) Evidence regarding defenses or any exceptions to liability that Defendant
may assert will come from Defendant’s records and will not require
individualized or separate inquiries or proceedings;

8
Case 2:21-cv-00953-JDW Document 1 Filed 03/01/21 Page 11 of 21

(c) Defendant has acted and continues to act pursuant to common policies or
practices in the same or similar manner with respect to all Class Members;

(d) The amount likely to be recovered by individual Members of the Class does
not support individual litigation. A class action will permit a large number
of relatively small claims involving virtually identical facts and legal issues
to be resolved efficiently in one proceeding based on common proof;

(e) This case is inherently well-suited to class treatment in that:

(i) Defendant identified persons or entities to receive its fax
transmissions, and it is believed that Defendant’s computer and
business records will enable Plaintiff to readily identify Class
Members and establish liability and damages;

(11) Common proof can establish Defendant’s liability and the damages
owed to Plaintiff and the Class;

(iii) | Statutory damages are provided for in the statutes and are the same
for all Class Members and can be calculated in the same or a similar
manner;

(iv) A class action will result in an orderly and expeditious
administration of claims, and it will foster economies of time, effort,
and expense;

(v) A class action will contribute to uniformity of decisions concerning
Defendant’s practices; and

(vi) As a practical matter, the claims of the Class are likely to go
unaddressed absent class certification.

CLAIM FOR RELIEF
COUNTI
Violations of the Telephone Consumer Protection Act
47 U.S.C. § 227(b)(1)(C) and 47 C_F.R. § 64.1200(a)(4)
29. Plaintiff hereby incorporates by reference each of the preceding paragraphs as
though fully set forth herein.

30. The TCPA provides strict liability for sending fax advertisements in a manner that

does not comply with the statute. Recipients of fax advertisements have a private right of action to
Case 2:21-cv-00953-JDW Document 1 Filed 03/01/21 Page 12 of 21

seek an injunction or damages for violations of the TCPA and its implementing regulations. 47
U.S.C. § 227(b)().

31. The TCPA makes it unlawful to send any “unsolicited advertisement” via fax unless
certain conditions are present. 47 U.S.C. § 227(b)(1)(C). “Unsolicited advertisement” is defined
as “any material advertising the commercial availability or quality of any property, goods, or
services which is transmitted to any person without that person’s prior express invitation or
permission, in writing or otherwise.” 47 U.S.C. § 227(a)(5).

32. Unsolicited faxes are illegal if the sender and recipient do not have an “established
business relationship.” 47 U.S.C. § 227(b)(1)(C)(i). “Established business relationship” is defined
as “a prior or existing relationship formed by a voluntary two-way communication between a
person or entity and a business or residential subscriber with or without an exchange of
consideration, on the basis of an inquiry, application, purchase or transaction by the business or
residential subscriber regarding products or services offered by such person or entity, which
relationship has not been previously terminated by either party.” 47 U.S.C. § 227(a)(2); 47 C.F.R.
§ 64.1200(f)(6).

33. Regardless of whether the sender and recipient have an established business
relationship, a faxed advertisement is illegal unless it includes an opt-out notice on its first page
that complies with the TCPA’s requirements. See 47 U.S.C. § 227(b)(1)(C) (aii); 47 C.F.R. 8
64.1200(a)(4)(iv). To comply with the law, an opt-out notice must (1) inform the recipient that the
recipient may opt out of receiving future faxes by contacting the sender; (2) provide both a
domestic telephone number and a facsimile machine number—one of which must be cost-free—

that the recipient may contact to opt out of future faxes; and (3) inform the recipient that the

10
Case 2:21-cv-00953-JDW Document 1 Filed 03/01/21 Page 13 of 21

sender’s failure to comply with an opt-out request within thirty days is a violation of law. See 47
U.S.C. § 227(b)(2)(D); 47 CFR § 64.1200(a)(4)(iii).

34, Defendant faxed unsolicited advertisements to Plaintiff in violation of 47 U.S.C. §
227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).

35. | Defendant knew or should have known (a) that Plaintiff had not given express
invitation or permission for Defendant to fax advertisements about its products; and (b) that
Exhibit A is an advertisement.

36. | Defendant’s actions caused actual damage to Plaintiff and the Class Members.
Defendant’s junk faxes caused Plaintiff and the Class Members to lose paper, toner, and ink
consumed in the printing of Defendant’s faxes through Plaintiff's and the Class Members’ fax
machines. Defendant’s faxes cost Plaintiff and the Class Members time that otherwise would have
been spent on Plaintiff?s and the Class Members’ business activities.

37. In addition to statutory damages (and the trebling thereof), Plaintiff and the Class
are entitled to declaratory and injunctive relief under the TCPA.

REQUEST FOR RELIEF

WHEREFORE Plaintiff, individually and on behalf of all others similarly situated,

respectfully requests that this Court:

a) Determine that this action may be maintained as a class action under Fed.
R. Civ. P 23;

b) Declare Defendant’s conduct to be unlawful under the TCPA;

c) Award damages under the TCPA for each violation in the amount of actual
monetary loss or $500, whichever is greater, and treble those damages;

d) Enjoin Defendant from additional violations;

e) Award Plaintiff and the Class their attorney’s fees and costs;

11
Case 2:21-cv-00953-JDW Document 1 Filed 03/01/21 Page 14 of 21

f) Grant such other legal and equitable relief as the Court may deem

appropriate, including costs and attorney’s fees.

JURY DEMAND

Plaintiff and the Members of the Class hereby request a trial by jury.

Date: March 1, 2021

12

Respectfully submitted,

Uf
fe — Oo a

 

KENNETH J. GRUNFELD, ESQUIRE
GOLOMB & HONIK, P.C.

PA Identification No.: 84121

1835 Market Street, Suite 2900
Philadelphia, PA 19103

Tel: (215) 985-9177

Fax: (215) 985-4169
kgrunfeld(@golombhonik.com

Randall K. Pulliam (to apply pro hac vice)
CARNEY BATES & PULLIAM, PLLC
519 West 7th St.

Little Rock, AR 72201

Telephone: 501.312.8500

Facsimile: 501.312.8505

rpulliam(@ecbplaw.com

Attorneys for Plaintiff
Case 2:21-cv-00953-JDW Document 1 Filed 03/01/21 Page 15 of 21

EXHIBIT
“4 99

13
To:

Case 2:21-cv-00953-JDW Document 1 Filed 03/01/21 Page 16 of 21

Page 2 of 3

a watherriee

W)\No

PHARMACY

mens Choice Pharmaceuticals
FACT

 

2020-04-24 15:08:23 (GMT)

pouch

ig)

us DEA

Pista

 

15014218674 From: Scott Kennedy

 

 

 

 

 

SHEET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 
  
  

 

 

 

 

PRODUCT INFORMATION PRODUCT INFORMATION PRODUCT (INFORMATION
Product | Nestabs® ONE Product | Nestabs*DHA Product | Nestabs®
How Bollle of 30 softgai How Carton contains How Bottle of 96
Supplied | capsules Supplied | 6 blister cards Supplied
containing §
tablets and 5
sofigel capsules
NDC # = | 50967-410-30 NDC # =| 50967-317-30 NDC # | 5096?-219-90
jtom Numbers item Numbers. item Numbers
AerisourceBergsn...... 10181139  AmerisourceBergen...., 10092099 — AnerisourceBergen.. ,.. 10092098
Cardinal oo. scion SOIT 1 Cardinale 872983 Cardinal oo ceucs sects 497299
McKesson. ..., vane BP0G702 — MelCassana.., vue ces 4932466 McKagson » ov, 1932250
HD Smith... » §682863 HD Smith .. 2494157 HD Smit ane coe seen ne 2434155
HEB 899794 WKinray wo. we SEVBES KIN BY os secs eettvennse 851-898
Morris & Dickson.........,.089618  Balice... ee ve 403029 Balloon.
Sinith Dugan cree 542977 — Smith Drug 425
HEB. » 255652 = Mortis & Dickson. 865345
Morris & Dickson wine BEEMO2 — RDC 410858291
3 i tes jy a
5 At : _* “ ay a.
ITF, O8 Osa 7 acc ose Tt fe Hf
24 6 , rt fherapentic Vaginal Jelly
PRODUCT a PRODUCT INFORMATION PRODUCT INFORMATION PRODUCT INFORMATION
Praduct | IROSPAN®24/6 Product } Urogasie Blue Product | Fem pH™ Product | ProCort®
How Carton contains How Bottle of How $0g Tuba How Each ProCort*
Suppiied | 4 blister cards Supplied | 30 tabiets or Supplied | with Fem pH Supplied | Kit Conlains
containing 30 Botile of applicator (1) 60g tube and
tablets (24 light 100 tablets (15) Disposable
blue tablets and 6 Tapered
white tablets) 0485-0151-30 Applicators
(#30)
NOCH | 0495-0154-01
NOC# = | 50967-126-30 (#100) NDC # | 00813-0799-55 NDC # | 50967-357-60
tem Numbers. Jtom Numbers (430) [tom Numbore fem Numbers
AmerisourceBergen...... 10091998 AmerisourceBargen...... 10148494 AmerisourceBergen...... 10041942 AmerisaurcaBergen...... 10098339
Cardinal A3730B0 Cardinal... scene oo 8058276 Cardinal. ~ 2904134 Cardinal... ven 4489407
MCK@S50N wee eve 1932136 McKesson... nis 3246488 MCKESSON... eee 1245907 ~MoKesson. - 2183085
HD Smith... 9 24341739 HD Smitten 5348933 HD Smith ae 9608410 HD SIMI, ee cece see 2495109
Kinray .. 592-642 Moumis & Dickson « 188775 Smith Drug woe DD9354 Kina. we ae. 586-082
Bellcu,.. 430861 Smith Druye.cccnecun 705882 Moris & Dickson vee 135434 BellOQscesse cess 438791
Sienith Drug vs 942951 lem Numbers (#180) ROG visisee suse sneer, 19668283 Mortis & Dickson... 865428
HEB... we 25AG48 : - ants Smith Orug. ... , 626929
idouris & Dickson ; _. 8BBA10 Atmaisourcedergen,.... 10090 139
RDC jcc ccccsere ee te career SOBGBI0G  COMIMAL  crresrsesncnsanrensse IBBQAO7
McKesson. ....., ~ 1616523
HID SMW ie eccse essences 1863109
Mortis & DickSon ou. se 099358
Smith Drug. serrre 929B03

 

AEA AD

i he REELCR
Case 2:21-cv-00953-JDW Document 1 Filed 03/01/21 Page 17 of 21

To: Page3of3 2020-04-24 15:08:23 (GMT) 15014218674 From: Scott Kennedy

   
  

 

  

ain sh

  
 
 
 
      
  
      

Hi
ns Fast Acting, ©.
Urinary Ancisepele! ™ Long Lasting Relief -

pee ee

 

hae of OS OY 2
Re femoarnhoid Creains”

 

“MATIENT (HSTIMCTIONS! ;
4) Gata Valle: plaverlpiion, Atk aiy Cl tan fol dyectonptlony

 

  
 
    
  
 
  

for tenqere Moe.” ‘ Chiles Prncretor: Bimyplobey Ra
2. FL poe preterit, Fale hy aap veghet at GPW Fe OF7300
eh tor Uo Ree to iad pha i hye crown aasso B nen
3, Receive up to 10 pills inenes morse than $70 fr mig ltl Canali 10 ex 016060004001
l

 

Fauliints, $50 fas jul ather eel ie san bainiore

poll Den aunljene tet oe gett
~Hrecalvetany ARE Pi aeath ee

 

 

  

 

 
 

 
     
 
 
  
 

    
      

 
  

   

 
  

   

 
 
 
    

      
   

 

     
 
  

    
  

      

     
  
   

  
  

 

 

 

7 Bn
i: gp RABY Ds GA PAGE EIS Gar pray
eke Ua waing tty 2700 0s fp UNcmaghs Srp ther AY areg cue pareedag Wa on ithe ont Oe kis
| Wiha s OV scinmdwy gresinng leat ican be ROE po aeiae Ce be, Sh ace.
I he dp aalng Le eworeaal Bova
ty TS along aa line a ASU NAL Ons Ad Ser
nal! sad dh onetais veka Keune ead OU
Ki 2 Fr mepagied precy dye canpan wd Re
f re Ae
f Uo vei AM peacenag gamle
fi tloy eet fa eel a ty Gta ae eit
4 Cope et kas cna ig thd gale
i PRES 7 FO Uy PAL tel Mees OU One > Ott Tae after ers Rk Ont ved CD
ti] fag Ol faceripions (UL a the Likud Gags
H] g x TERME CRA
‘. i ¥ 7 % i gees i) poceias apy
af i
#

tf o

esti or: Clix ints y
3 SRE BNR i

 

Erg AMR SUNOCO ber SAE UR LERIIER AS eNO hy

 

 

 

[ae eee eel

 

Lorn wis SDonS
seca
tte UG shes

Rfgiule jagured’ palignis pey ne more than
$35 for each prescription

 
    

   

oF

All edner pliers” pty Ma More tan
$60 for each prescription

Clalms Processor SIN YWMESIVERK
BIST

ONE

 

a

 

   

a ae ee ee

 

 

wid as GIPZIG Group a:
RaPCN an S53 ere
Cardmoldarde rs FROLIC

 
 
  
  
 
 
 

 

Oa Aves je rdrarge aay a
Fat Cone Ge!

 

 

wisn we For all Ciier Pouants aah Paying, Urviaurud of hiayied Ho Savervd
247 Tahie

Ia Wi ay ye
eebibels DUA Per
Vegb A Yost eld pees:

     

A OTM ca7 Wig eta ey dav hos foun
oA

fanaa, BOR art fuer bits ymts

Arterttog Phare tetals (6769 cer fale rl igh

 

Dee tai. Que <0

 

phates tetioes (Sn ipmicatore

FQ\ Tig ile Patentp wilt ing spice

Vo feseebite saath eet te

   
        
 
     
  
  

2 TiN, subi bn
Quarenubd by y
Galinni taapesran

 
  

Hy Hila eg
Shee Calamge Cea

aa wet
es (ud pee ts ye
1 +

Sta Yee he's Cre
Waeidiaets dior Wo UF Suir 4

Ah 40 OL tel ee taba, bunk ¥

 

wordy fas cok abs

  

JU Pe GE EN TROE ANY PATTY Mfr a 8
Pleo, correct Bene Laelia se tad4 A
Ska ASIETTeTeRaR ee reeaTeR NADIA rash een hyd

 

Hieneweiiy eat? Oa PREY

 

 

 

WCPG904 19
Case 2:21-cv-00953-JDW Document 1 Filed 03/01/21 Page 18 of 21

To: Page1of3 2020-04-24 15:08:23 (GMT) 15014218674 From: Scott Kennedy

 

Ma...

To all pharmacist, pharmacy techs and staff:

To reduce the possibility of person-to-person transmission of COVID-19, ITF Pharma has
suspended live meetings with healthcare professionals and pharmacies until further
notice. As a healthcare professional who treats people with conditions addressed by
our product portfolio, ITF knows that you are committed to providing your patients with
the highest standard of care during this viral outbreak.

ITF Pharma is dedicated to providing support and services for patients. Our portfolio of
products will continue to be available at loca! pharmacies and wholesalers so your
patients will have uninterrupted access to their therapy.

Attached to this fax are copies of the vouchers your patients receive from their
medical providers or download from our website at www.wepharma.con

The coupons on this attachment are for you to Keep and run as a secondary on your
patient prescriptions. The numbers are universal and can be used for all of your
patients and have unlimited refills.

Your insured covered patients can receive up to 30 Urogesic Blue tablets for no
more than $30 with the coupon. Your cash pay patients will pay $50 for the same 30
tabs.

Procort is $50 for a 60 gram tube for your insured covered patients and $75 for cash
payers.

FemPH is $35 for a 50 gr tube for insured covered and $50 for cash pay.

I hope this is helpful for you and your patients. If you have any questions please do
to hesitate to reach out to me, Thank you and stay healthy.

Sincerely,

Scott Kennedy
skennedy@itfpharma.com
215-384-5748

www. wepharma.com
Case 2:21-cv-00953-JDW Document 1 Filed 03/01/21 Page 19 of 21

EXHIBIT
“Dp 99

14
Case 2:@il-cv-00953-JDW Docuffient1 Filef.021019%1 .Rage.20 of 21

Are you an Altlomey? - We need more atiorneys Jn your area ASAP. Apply for membership now! Ad «~

Ad on
v6 (0 Chew aa” or Godt AND
mre per pow

 

Planning your fuluré slacks wilh your

  

Gnonces
ft Oe Started _
2nd IWF Pharma/Edwards
Scott Kennedy — 2n i Pharmacautleal, Inc
Sales Representative at ITF Pharma/Women's Choice Unfiarsiiy af Central People also viewed

Pharmaceuticals Ankara

 

 

P 7 7 ions « 5 Crystal Lundberg «ard+
Little Rock Metropolitan Area - 176 connections - Contact into ® nearer UFFSoa alte
, Connect |
Highlights e Crystal Lundberg +2d+

   

 

1 mutual connection
Weir Srptl Ueaahs ieee a . Connect -

a Crystal Lundberg «ide

 

   

teen

 

 

    

 

   

e
About Cormect
(nits totaled ater saul aloe Rajon wiih migturtize in ing bali etratogies, Honicla Horrive
resenting products ava computiiivwmannus, smu bulldeig brand tragt to scivevis hig tudlnens retention | few eel lL palit
centraize torus on obtaining hgh comarcon rater, upséling., ano acding wear fo custemer puree oe more
Activity @ ——
176 foltened 5 Maasai 5

Posis Scolt created, shared, or commented on in the last 80 days are displayed here,

Shiew more’

Sac nil activity

 

  

People you may know
Experience fy Martin Rosendale
. SEP) Cle rociacr, Metwchaotrgy Eaculire

Sales Representative Plea of Mo Copy M Padzaal

io ITF Pharma/Edwards Pharmaceultcal, Inc Full-lime 7 .
Far 2012 Prevent % yrs 1 ens { Connect +
Aiba Pica, va hee Se
Pharmaceutical Sales Py erainin Correo egg
Allergy, sinus and urinary tract prescription drug sales f Gourlait ainda Renal oh =

7 N
+ Connect >

Ao Independent Insurance Agent NPN-1665537
4 Equis Financial Part-time
Soy 2018 Present 25766 mac
Tile Paes, Arearners kitts Bhene
Veriiarrca restoones satistadiion mp iceriltyiig (hel Uinurante needs, prekelming etthpeliae
solutions, end lactfulty closing on new businaas.

 

limprove on the quality af sale by upsalling bundles and incorporating appropriate discounts. vicene Win
lauhibil a finely-lunad knowledge of various life insurance products and articulate « <a¢ more 2 " I
mee) Al Ptaek: Coumy
t= nat
\ Carat

Sales Manager / Salos Representative
| ‘SJ Pharmaceuticals. Full-lime ip Ashinigh Weesing, CPA, CFE

   

   

  

 

 

Ay ee Mase in 1) SE irgnge Staneyic
AON be Tics ao UR. Jiltnd Stajan ne
I connected clients wilh affordable and oitective pharmacauticals 10 relieve their patients’ 7c =
pain and enhance overall satletaction, < Gonnect
Vmtap pereed ps a Saleg Manager for a mulli-state lerritory (MO, LA, and AL) and
substantiated high nrelllstilly Show mare -~
Education Randy, learn what hiring managers look
for in answers to top interview
Unlversity of Central Arkansas questions
Bachelor, Business Admin
1981 - 1906 Toll ine about atime you
Actuuttes and Soe-4liee: Pragatantbat Senoiar Linnie Ne) worked with a difficult
person.
Skills & endorsements Tell ma about o tle you hod
to handle pressure
Pharmaceutical Sales 17
A Endorsed by 2 of Scott's colleagues at SJ Pharmaceuticals Tell m2 about a time you

showed leadership,

Endocrinology 9

Sele il gees
Anjum Mushtag and 8 connections have givan endorsements for this ekill bau

 

Prometed a
Pulmonology &
‘Tor| Tisdale Morehart and 7 connectlone have given endorsements tor this skill tt ~
‘hm « 7abeh
Show mora ~ Hesdhuntartane = Are You an Attorney?
searching 4B naw begal chants
for mecutives wills your Seeking a local atioraay
akg Join the nalerask "HOH. View tholr cores
Interests for (ree and ba found loday!

cod Pharmaceutical, Blatech, Medical &.. Aailveruter- Aube ly

     

  

 

 

Che ge fe jerrn wore .

Alnylam Pharmacauticals Groet Laboratctles

B08 fees wets

UAMS - University of Arkansas for M.. Lneveraity of Central Ackansat

ThE (olla, bed Bike .

So ol
Unked fi]
About Accoselbihy Talent Solutions @ auostionsy Galet! vebanee
tomrmunity Guidelines carers Marksting oluvony eae Kyasen (trate = |
Privecy & Vorina Ad Choice Advertsing Gh eae pour ace
lo you Betti

Sales SouUons Mobile ‘Sywil Dudoess emcee a
Gataty Comer

Linkwau: Comperstion & 2024 @ Monsaging Can
Case 2:21-cv-00953-JDW Document 1 Filed 03/01/21 Page 21 of 21

VERIFICATION

KENNETH J. GRUNFELD, ESQUIRE, hereby states that he is counsel for plaintiffs in
this action and verifies that the statements made in the foregoing Civil Action Complaint are true
and correct to the best of his knowledge, information and belief and that this verification is made
with the knowledge, permission and consent of plaintiffs. Counsel takes this verification for the
purpose of assuring the timely filing of this pleading. The verification of the party-plaintiff will
be substituted at a later date. The undersigned understands that the statements therein are made

subject to penalties of 18 Pa. C.S.A. Section 4904 relating to unsworn falsification to authorities.

GOLOMB & HONIK

BY:

Mf fr
ff c eo — u pe

 

KENNETH J. GRUNFELD, ESQUIRE
Counsel for Plaintiff and the Proposed Class

Date: March 1, 2021
